COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 JOSE ANGEL ENRIQUEZ,                          §               No. 08-15-00325-CR

                      Appellant,               §                 Appeal from the

 v.                                            §                41st District Court

 THE STATE OF TEXAS,                           §             of El Paso County, Texas

                       State.                  §               (TC# 20120D05490)

                                               §

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until June 17, 2016. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime E. Gandara, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before June 17, 2016.

       IT IS SO ORDERED this 2nd day of May, 2016.

                                                    PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.